Judgment unanimously affirmed. Memorandum: The trial court did not abuse its discretion by denying defendant’s application for an adjournment to retain *935private counsel to replace counsel who was assigned on December 17, 1986. Defendant’s request was made on June 9, 1987, the date that his trial was to commence, although he had ample opportunity to retain counsel of his choosing before that time (see, People v Tineo, 64 NY2d 531; People v Arroyave, 49 NY2d 264; People v Gee, 143 AD2d 1039, 1040, lv denied 73 NY2d 891; People v Gibson, 137 AD2d 553, 554). We reject defendant’s contention that the trial court improperly failed to consider a sentence of lifetime probation as an alternative to incarceration. The record does not reflect that the prosecutor consented to a sentence of lifetime probation as required by statute (see, Penal Law § 65.00 [1] [b]; see also, People v Edwards, 148 AD2d 923). (Appeal from judgment of Supreme Court, Erie County, Francis, J. — criminal sale of controlled substance, third degree.) Present — Boomer, J. P., Green, Pine, Balio and Davis, JJ.